MEMORANDUM **
Juan Hilberto Serrano appeals a condition of supervised release imposed by the district court following his conviction by guilty plea for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. We dismiss for lack of jurisdiction.
Serrano contends that the district court abused its discretion by imposing a special condition of supervised release requiring surrender of his driver’s license pending completion of an alcohol rehabilitation program because it is an occupational restriction that does not comply with U.S.S.G. § 5F1.5. Serrano also contends that the district court was required to give presentence notice before sua sponte imposing an occupational restriction on his terms of supervised release. We lack jurisdiction to consider these contentions because Serrano waived his right to appeal his sentence. See United States v. Joyce, 357 F.3d 921, 923-25 (9th Cir.2004) (holding that a plea agreement waiver of the right to appeal a sentence includes the right to appeal conditions of supervised release).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.